EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7 July 2021 and 23 June 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration type motor comprising, inter alia, a holding mechanism configured to hold the vibrator holder so as to restrict a displacement of the vibrator holder in the first direction and to enable the vibrator holder to be displaced in a direction orthogonal to the first direction; a press mechanism configured to press the vibrator against the contact member in the second direction; and a damper configured to contact a plurality of components among the vibrator holder, components of the holding mechanism, and components of the press mechanism.
Claims 2-10 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 11 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an optical apparatus comprising, inter alia, a holding mechanism configured to hold the vibrator holder so as to restrict a displacement of the vibrator holder in the first direction and to enable the vibrator holder to be displaced in a direction orthogonal to the first direction; a press mechanism configured to press the vibrator against the contact member in the second direction; and a damper configured to contact a plurality of components among the vibrator holder, components of the holding mechanism, and components of the press mechanism.
Independent claim 12 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a driving apparatus comprising, inter alia, a holding mechanism configured to hold the vibrator holder so as to restrict a displacement of the vibrator holder in the first direction and to enable the vibrator holder to be displaced in a direction orthogonal to the first direction; a press mechanism configured to press the vibrator against the contact member in the second direction; and a damper configured to contact a plurality of components among the vibrator holder, components of the holding mechanism, and components of the press mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kimura et al. (U.S. Pre-Grant Publication No. 20150137663) discloses a vibration actuator including a vibrator, a vibrator fixing member, a movable plate, a pressing portion, a press-and-hold member and a vibration damping member disposed between the vibrator fixing member and the movable plate to enable reduction of noise.
Nakashita (U.S. Pre-Grant Publication No. 20170038554) discloses a vibration driven actuator includes a vibrator, a vibrator holder, a friction member, a pressing member used for an optical apparatus.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





16 July 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837